ORDER

PER CURIAM.
Movant appeals denial of Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted and sentenced on one count of assault in the first degree and one count of armed criminal action. The sentences were affirmed on appeal. State of Missouri v. Vivian Peebles, 943 S.W.2d 342 (Mo.App. E.D.1997). We have reviewed the briefs of the parties and the legal file and the record on appeal. The motion court’s findings of fact are supported by the record and are not clearly erroneous. Movant’s assignments of ineffective assistance of counsel are without merit. Moreover, there is no evidentiary basis for finding that there is a reasonable probability that, but for defense counsel’s alleged unprofessional errors, the result of the trial would have been any different. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).